DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, in combination with other limitations of the claim, the cited prior art fails to teach “wherein the inverter stage further comprises at least two of the complimentary pairs of transistors, comprising first and second NMOS transistors and first and second PMOS transistors, and wherein the gate length of the first NMOS transistor is greater than the gate length of the first PMOS transistor, and the gate length of the second PMOS transistor is greater than the gate length of the second NMOS transistor” structurally and functionally interconnected with other limitations as required by claim 1, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 4, 6, 11, 14, 15, 17 and 18 are allowed as being dependent on claim 1.
With respect to claim 3, in combination with other limitations of the claim, the cited prior art fails to teach “wherein the feedback stage field effect transistor has a gate length that is less than a gate length of the input stage field effect transistors” structurally and functionally interconnected with other limitations as required by claim 3, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 7 and 10 are allowed as being dependent on claim 3.
With respect to claim 5, in combination with other limitations of the claim, the cited prior art fails to teach “a feedforward stage, connected between an output of the input stage field effect transistors and an input of a NOR stage” structurally and functionally interconnected with other limitations as required by claim 5, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 8 and 9 are allowed as being dependent on claim 5.
With respect to claim 12, in combination with other limitations of the claim, the cited prior art fails to teach “a first resistor, a second resistor and a third resistor, wherein the first and second resistors are connected between a source and a drain of the feedback stage field effect transistor and the third resistor is connected between the second resistor and a source of the input stage field effect transistors” structurally and functionally interconnected with other limitations as required by claim 12, nor would it have been obvious to one of ordinary skill in the art to do so.
Claim 13 is allowed as being dependent on claim 12.
With respect to claim 16, in combination with other limitations of the claim, the cited prior art fails to teach “a first current compensation branch and a second current compensation branch” structurally and functionally interconnected with other limitations as required by claim 16, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 1 and 3-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074. The examiner can normally be reached M-F, 7:00 am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANY RICHARDSON/Primary Examiner, Art Unit 2844